DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/25/2021 has been entered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-6 and 10 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Lin (US. Pub: 2013/0135865 A1) of record; Huang (US. Pub: 2010/0296287 A1).
Regarding claim 1, Lin discloses (in at least figs. 1-5) an illumination module adapted to be assembled with at least two different installation components (see figs. 1-5), comprising: a housing (10; see figs. 1-3), comprising; a main body part (see figs. 1-3), a side wall extending from the main body part (see figs. 1-3), and an installation region (12) for disposing the installation components (see at least figs. 1-3), wherein the installation region comprises a first installation part ( 121) and a second installation part (where items 125 are formed), the first installation part (121) is located on an outer periphery of a back 
Regarding claim 5, Lin discloses (in at least figs. 1-5) a heat dissipation region for installing a heat sink (14) is further disposed on the back face of the main body part of the housing (see at least fig. 1-3), the first installation part (121) surrounds the heat dissipation region, and the second installation part (121) is located in the heat dissipation region (see at least figs. 1-3).
Regarding claim 6, Lin discloses (in at least figs. 1-5) an orthographic projection of each part of the heat sink on the main body part of the housing is located in the heat dissipation region.
Regarding claim 10, Lin discloses (in at least figs. 4-5) an installation component fixed to the installation region of the illumination module.
Note: the claims are also anticipated by Huang as cited in the header. 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4, 7-9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US. Pub: 2013/0135865 A1) of record in view of Lu et al. (US. Pub: 2012/0188766 A1) of record. 
Regarding claim 2, Lin discloses (in at least figs. 1-3) the first installation part (121) is an installation surface with a planar surface (see at least figs. 1-3), a connection hole (125) for extension of electrical wires therethrough ([0017]).
Lin does not expressly disclose a connector is disposed in the installation surface of the connection hole, and the installation component is fixedly connected to the housing by the connector.
Lu discloses (in at least figs. 1-5) an illumination module a connection hole (14) for installing a connector (50) is disposed in the installation surface, and the installation component is fixedly connected to the housing by the connector (see fig. 1) for preventing humidity or dust from penetrating the LED lamp.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider using the connector of Lu in the connection hole of Lin for the benefit of preventing humidity or dust from penetrating the LED lamp.   
Regarding claim 3, Lu discloses (in at least figs. 1-5) the installation surface of the first installation part is a side surface surrounding the outer periphery of the main body part of the housing (12). 
Regarding claim 4, Lin discloses (in at least figs. 1-3) the second installation part is a hole-shaped structure (123), an axis of the second installation part is perpendicular to the side face of the first installation part (see at least figs. 1-3).

	One of ordinary skill in the art would have been led to the recited L-shaped cross section fins through design choice. Applicant has not disclosed that the recited cross section is for a particular unobvious purpose produces an unexpected result, or is otherwise critical, and it appears prima facie that the process would possess utility using the fins cross section of Lin as modified by Lu. 
Regarding claim 8, Lin as modified by Lu discloses all the claimed limitations except for a power supply accommodation groove located in the heat dissipation region and protruding toward the back face of the main body part of the housing; wherein the second installation part is disposed on the side wall of the power supply accommodation groove.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider arranging the power supply of Lin as modified by Lu in power supply accommodation groove located in the heat dissipation region and protruding toward the back face of the main body part of the housing; wherein the second installation part is disposed on the side wall of the power supply accommodation groove through design choice. It has been held that rearranging parts of invention involves only routine skill in the art. See Bendtsen et al. (US. Pub: 2017/0227207 A1) of record at least fig. 1 (b). 
Regarding claim 9, Lu discloses (in at least figs. 1-5) the light source component (20) is installed at a portion of the main body part of the housing other than the power supply accommodation groove.
Regarding claim 11, Lin as modified by Lu discloses all the claimed limitations except for the installation component comprises a mask fixed to the first installation part and buckled on the back face of the main body part of the housing, and a ceiling box fixed to the mask.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider using a mask in the device of Lin as modified by Lu, wherein the mask is fixed to the first installation part and buckled on the back face of the main body part of the housing, and a ceiling box fixed to the mask in order to mask or hide the structure. See Bendtsen et al. (US. Pub: 2017/0227207 A1) of record at least fig. 18.

Regarding claim 13, Lu does not expressly disclose the installation component comprises a lamp rod fixed to the second installation part.
However, it is well-known in the art to form an illumination installation component comprises a lamp rod to support the Lamp at a desired position. As evidence, Li et al. (US. Pub: 2009/0262542 A1) discloses (in at least figs. 1 and 2) a Lamp comprised of, in part, a rod that can support the LED lamp at a desired position ([0017]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider using the lamp rod of Li in the second installation lamp part of Lu in order to support the LED lamp at a desired position.

Claim(s) 14-20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Lin (US. Pub: 2013/0135865 A1) of record in view of Wang et al. (US. Pub: 2012/0218758 A1). 
Regarding claim 14, Lin discloses (in at least figs. 1-5) an illumination module adapted to be assembled with at least two different installation components (see at least figs. 1-3), comprising: a housing (10), comprising; a main body part (see at least figs. 1-3), a side wall extending from the main body part (see figs. 1-3), and an installation region (12) for disposing the installation components (see figs. 1-3), wherein the installation region comprises a first installation part (121) and a second installation part (where items 125 are formed), the first installation part (121) is located on an outer periphery of a back face of the main body part of the housing (see figs. 1-3) and configured to be assembled with an installation component ([0017]), wherein the first installation part (121) comprises an installation surface (see figs. 1-3); the second installation part (wherein items 125 are formed) is located on the side wall at the back face of the housing (see figs. 1-3) and configured to be assembled with an installation component ([0017]), wherein the second installation part comprises a hole-shaped structure (125) that is 
Lin does not expressly disclose the second installation part is to connect the illumination module to a street lamp using a street lamp rod. 
Wang discloses (in at least figs. 1-5) an illumination module comprised of, in part, a second installation part comprises a hole-shaped structure (20) that is perpendicular to the installation surface of the first installation part (30) to connect the illumination module to a street lamp using a street lamp rod (2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider using the street lamp rod of Wang in the device of Lin in order to connect the illumination module to a street lamp. 
Regarding claim 15, Lin as modified by Wang discloses (in at least figs. 1-5 both references) the first installation part (121) is an installation surface with a planar surface, a connection hole (114, 1202b Wang) for installing a connector (16) is disposed in the installation surface (see fig. 3 Wang), and the installation component is fixedly connected to the housing by the connector (best seen in at least figs. 1-4 Wang).
Regarding claim 16, Lin discloses (in at least figs. 1-5) the installation surface of the first installation part (121) is a side face surrounding the outer periphery of the main body part of the housing (10).
Regarding claim 17, Lin discloses (in at least figs. 1-5) the hole-shaped structure of the second installation part (125) comprises an axis that is perpendicular to the side face of the first installation part (121).
Regarding claim 18, Lin as modified by Wang discloses (in at least figs. 1-5 both references) a heat dissipation region for installing a heat sink (see figs. 1-4 both references) is further disposed on the back face of the main body part of the housing (10), the first installation part surrounds the heat dissipation region (see at least fig. 1 both references), and the second installation part is located in the heat dissipation region (see at least fig. 1 both references).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider arranging the power supply of Lin as modified by Lu in power supply accommodation groove located in the heat dissipation region and protruding toward the back face of the main body part of the housing; wherein the second installation part is disposed on the side wall of the power supply accommodation groove through design choice. It has been held that rearranging parts of invention involves only routine skill in the art. See Bendtsen et al. (US. Pub: 2017/0227207 A1) of record at least fig. 1 (b). 
Regarding claim 20, Lin discloses (in at least figs. 1-5) the light source component (20) is installed at a portion of the main body part of the housing (10) other than the power supply accommodation groove.


Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US. Pat: 8,025,422 B1~hereinafter Huang “422”) in view of Huang (US. Pub: 2010/0296287 A1~hereinafter Huang “287”). 
Regarding claim 1, Huang “422” discloses (in at least figs. 1-4) an illumination module adapted to be assembled with at least two different installation components (see at least figs. 1-4), comprising: a housing (10), comprising; a main body part (121), a side wall extending from the main body part (best seen in at least fig. 2), and an installation region (see figs. 1-4) for disposing the installation components (best seen in at least figs. 1-2 and 4), wherein the installation region comprises a first installation part (60) and a second installation part (50), the first installation part (60; col. 2, lines 34-40) is located on an outer periphery of a back face of the main body part (121) of the housing and configured to be assembled with an installation component (see at least figs. 1-2 and 4) wherein the first installation part (60) comprises an installation surface (see at least figs. 1-2 and 4): the second installation part (50) is located on the side 
Huang does not expressly disclose the hole-shaped structure of the second installation part that is perpendicular to the installation surface of the first installation part.
Huang “287” discloses (in at least figs. 1-3; [0011]) an illumination module comprised of, in part, a second installation part (164) comprises a hole-shaped structure (100) that is perpendicular to the installation surface of the first installation part (300). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider arranging the hole-shaped structure of the second installation part of Huang “422” perpendicular to the installation surface of the first installation part as disclosed by Huang “287”  through design choice. Also, it has been held that rearranging parts of an invention involves only routine skill in the art.  
Regarding claim 2, Huang “287” discloses (in at least figs. 1-3) the first installation part (300) is an installation surface with a planar surface (see figs. 1-3), a connection hole (100) for installing a connector is disposed in the installation surface ([0011]), and the installation component is fixedly connected to the housing by the connector ([0011]).
Regarding claim 3, Huang “287” discloses (in at least figs. 1-3) the installation surface of the first installation part (300) is a side face surrounding the outer periphery of the main body part of the housing (see figs. 1-3).
Regarding claim 4, Huang “287” discloses (in at least figs. 1-3) the hole-shaped structure of the second installation part comprises an axis that is perpendicular to the side face of the first installation part (300).
Regarding claim 5, Huang “422” and Huang “287 disclose (in at least figs. 1-4) a heat dissipation region for installing a heat sink (11) is further disposed on the back face of the main body part of the housing, the first installation part (60, 300) surrounds the heat dissipation region, and the second installation part (50, 100) is located in the heat dissipation region.

Regarding claim 7, Huang “422” and Huang “287 disclose (in at least figs. 1-4) the heat sink comprises a plurality of heat dissipation fins, each of the heat dissipation fins has an L-shaped cross section along a direction parallel to the main body part of the housing.
Regarding claim 8, Huang “422” and Huang “287 disclose (in at least figs. 1-4; [0011]) a power supply accommodation groove located in the heat dissipation region and protruding toward the back face of the main body part of the housing; wherein the second installation part is disposed on the side wall of the power supply accommodation groove.
Regarding claim 9, Huang “422” as modified Huang “287 disclose (in at least figs. 1-4) the light source component is installed at a portion of the main body part of the housing other than the power supply accommodation groove.
Regarding claim 10, Huang “422” as modified by Huang “287 disclose (in at least figs. 1-4) an installation component fixed to the installation region of the illumination module.
Regarding claim 11, Huang “422” as modified by Huang “287 discloses all the claimed limitations except for the installation component comprises a mask fixed to the first installation part and buckled on the back face of the main body part of the housing, and a ceiling box fixed to the mask.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider using a mask in the device of Huang “422” as modified by Huang “287, wherein the mask is fixed to the first installation part and buckled on the back face of the main body part of the housing, and a ceiling box fixed to the mask in order to mask or hide the structure. See Bendtsen et al. (US. Pub: 2017/0227207 A1) of record at least fig. 18.
Regarding claim 12, Huang “422” as modified Huang “287 disclose (in at least figs. 1-4 both references) the installation component comprises a support fixed to the first installation part and extending toward the back face of the main body part of the housing, and a connection ear fixed to the installation support.


Claim(s) 14-20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated over Huang et al. (US. Pat: 8,025,422 B1) in view of Wang et al. (US. Pub: 2012/0218758 A1).
Regarding claim 14, Huang discloses (in at least figs. 1-4) an illumination module adapted to be assembled with at least two different installation components (see at least figs. 1-4), comprising: a housing (10), comprising; a main body part (121), a side wall extending from the main body part (best seen in at least fig. 2), and an installation region (see figs. 1-4) for disposing the installation components (best seen in at least figs. 1-2 and 4), wherein the installation region comprises a first installation part (60) and a second installation part (50), the first installation part (60; col. 2, lines 34-40) is located on an outer periphery of a back face of the main body part (121) of the housing and configured to be assembled with an installation component (see at least figs. 1-2 and 4) wherein the first installation part (60) comprises an installation surface (see at least figs. 1-2 and 4): the second installation part (50) is located on the side wall at the back face of the housing (10) and configured to be assembled with an installation component (see figs. 1-2 and 4), wherein the second installation part (50) comprises a hole-shaped structure (123); and a light source component (20), installed on a front face of the main body part of the housing (10).
Huang does not expressly disclose the second installation part is to connect the illumination module to a street lamp using a street lamp rod. 
Wang discloses (in at least figs. 1-5) an illumination module comprised of, in part, a second installation part comprises a hole-shaped structure (20) that is perpendicular to the installation surface of the first installation part (30) to connect the illumination module to a street lamp using a street lamp rod (2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider using the street lamp rod of Wang in the device of Huang in order to connect the illumination module to a street lamp.
Regarding claim 15 Wang discloses (in at least figs. 1-5) the first installation part (121) is an installation surface with a planar surface, a connection hole (114, 1202b) for installing a connector (16) 
Regarding claim 16, Huang discloses (in at least figs. 1-4) the installation surface of the first installation part (60) is a side face surrounding the outer periphery of the main body part (121) of the housing (10).
Regarding claim 17, Huang as modified by Wang discloses (in at least figs. 1-4 Wang) the hole-shaped structure (20) of the second installation part comprises an axis that is perpendicular to the side face of the first installation part (30).
Regarding claim 18, Huang discloses (in at least figs. 1-4) a heat dissipation region for installing a heat sink (12) is further disposed on the back face of the main body part of the housing (10), the first installation part (60) surrounds the heat dissipation region, and the second installation part (50) is located in the heat dissipation region.
Regarding claim 19, Huang as modified by Wang does not expressly disclose a power supply accommodation groove located in the heat dissipation region and protruding toward the back face of the main body part of the housing; wherein the second installation part is disposed on the side wall of the power supply accommodation groove.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider arranging the power supply of Huang as modified by Wang in power supply accommodation groove located in the heat dissipation region and protruding toward the back face of the main body part of the housing; wherein the second installation part is disposed on the side wall of the power supply accommodation groove through design choice. It has been held that rearranging parts of invention involves only routine skill in the art. See Bendtsen et al. (US. Pub: 2017/0227207 A1) of record at least fig. 1 (b).  
Regarding claim 20, Huang as modified by Wang discloses (in at least figs. 1-4) the light source component (20) is installed at a portion of the main body (121) part of the housing other than the power supply accommodation groove.


Response to Arguments
Applicant's arguments filed 01/12/2021 have been fully considered but they are not persuasive. The Applicant argues that Lin does not disclose the limitations “the first installation part comprises an installation surface and the second installation part comprises a hole-shaped structure that is perpendicular to the installation surface of the first installation part.”
In response to that argument, the Examiner respectfully disagrees. As noted in at least figs. 1-5, Lin discloses the first installation part (121) comprises an installation surface and the second installation part comprises a hole-shaped structure (125) that is perpendicular to the installation surface of the first installation part (121). Therefore, the argument is not persuasive. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Wang et al. (US. Pub: 2013/0155673 A1) of record in view of DeCarr et al. (US. Pub: 9,869,435); Zheng et al. (US. Pat: 8,267,544 B2); Song et al. (US. Pat: 8,157,420 B2). See the list in the PTO-892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELMITO BREVAL whose telephone number is (571)270-3099.  The examiner can normally be reached on M-Th~ 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


ELMITO BREVAL
Primary Examiner
Art Unit 2875



/ELMITO BREVAL/Primary Examiner, Art Unit 2875